UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2076



PAT NUNLEY, Administrix of the estate of Laura
Johnson, deceased widow of Howard Johnson,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
CLINCHFIELD COAL COMPANY,
                                                         Respondents.



On Petition for Review of an Order for the Benefits Review Board.
(96-1259-BLA)


Submitted:   December 2, 1997          Decided:     December 15, 1997


Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pat Nunley, Petitioner Pro Se.   Rita A. Roppolo, Christian P.
Barber, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Ramesh Murthy, PENN, STUART & ESKRIDGE, Abingdon, Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks review of the Benefits Review Board's deci-

sion and order affirming the administrative law judge's denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1996). Our review of the record discloses that the Board's

decision is based upon substantial evidence and is without rever-
sible error. Accordingly, we affirm on the reasoning of the Board.

Johnson v. Clinchfield Coal Co., BRB No. 96-1259-BLA (B.R.B. June
27, 1997). We have reviewed the remaining contentions and find them

to be without merit. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2